     Case 2:14-cr-00058-LMA-MBN Document 81 Filed 02/02/21 Page 1 of 16




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                      CRIMINAL ACTION

VERSUS                                                                    No. 14-58

BRENT M. GUZZARDO                                                       SECTION I


                              ORDER & REASONS

      Before the Court is defendant Brent M. Guzzardo’s (“Guzzardo”) motion 1 for

compassionate release. The government opposes the motion. 2 The government also

supplemented 3 its opposition following a Court order. And Guzzardo filed replies4 to

both opposition memoranda. The Court denies the motion for compassionate release

for the following reasons.

                                         I.

      On March 25, 2015, Guzzardo pled guilty to counts three and four of an

indictment. 5 Those counts charged him with knowingly and intentionally possessing

with the intent to distribute a quantity of methamphetamine in violation of 21 U.S.C.

§§ 841(a)(1); 841(b)(1)(C) (count three) and knowingly and intentionally possessing a

firearm in furtherance of a drug trafficking crime as set forth in count three, in




1 R. Doc. No. 71. The motion includes a request for “appointment of counsel,” which
the Court denied in a November 9, 2020 order. R. Doc. No. 73. The Court notes that
Guzzardo has litigated this motion comprehensively.
2 R. Doc. No. 74.
3 R. Doc. No. 77.
4 R. Doc. No. 75 (original reply); R. Doc. No. 78 (reply to supplemental response).
5 R. Doc. No. 33.
     Case 2:14-cr-00058-LMA-MBN Document 81 Filed 02/02/21 Page 2 of 16




violation of 18 U.S.C. § 924(c)(1)(A). 6       Guzzardo was sentenced to a term of

imprisonment of forty-six months as to count three and sixty months as to count four,

to be served consecutively; Guzzardo was also sentenced to a three-year term of

supervised release as to each count, to be served concurrently. 7 Guzzardo is currently

incarcerated at FCI Coleman Low (“Coleman Low”); his projected release date is

January 8, 2022. 8

      Guzzardo now requests compassionate release pursuant to the First Step Act.9

Guzzardo argues that his medical conditions, which “place[] him at significantly

heightened risk of serious illness and/or death from COVID-19 in the prison

environment,” constitute extraordinary and compelling reasons for a sentence

reduction. 10

      The parties agree that Guzzardo has administratively exhausted his claim.11

Guzzardo and the government also agree that he suffers from “morbid obesity,” 12 and




6 R. Doc. No. 9.
7 R. Doc. No. 43. Guzzardo has twice challenged his sentence unsuccessfully. See R.
Doc. No. 59 (dismissing Guzzardo’s § 2255 petition); R. Doc. No. 70 (denying Guzzardo
authorization to proceed with a second § 2255 petition).
8 Inmate Locator, BOP, www.bop.gov/inmateloc (last visited February 1, 2021).
9 R. Doc. No. 71.
10 Id. at 6.
11 See R. Doc. No. 74, at 8 (“[T]he government concedes that Guzzardo has exhausted

his administrative remedies.”).
12 R. Doc. No. 71, at 6 (Guzzardo identifying his “hypertension and morbid obesity”

and accompanying risks as extraordinary and compelling); R. Doc. No. 74, at 13 (“The
defendant has provided medical records from the BOP that show him assessed with
morbid obesity as of March 30, 2020.”); id. at 12 (“The defendant has satisfied his
burden” by “demonstrating that the [sic] has a medical condition that definitively
entails a greater risk of severe illness under the CDC risk factors and that he is not
expected to recover from that condition.”).

                                           2
     Case 2:14-cr-00058-LMA-MBN Document 81 Filed 02/02/21 Page 3 of 16




consequently falls within a group recognized as “high risk” of severe illness by the

Centers for Disease Control (CDC) if he contracts COVID-19. 13 Guzzardo makes

numerous plausible arguments about the risk of infection at Coleman Low, to which

the government responds. However, because the government concedes that, but for

the fact of his prior infection and recovery, Guzzardo would have satisfied his burden,

the Court will not address these arguments further.

      In relevant part, Guzzardo’s motion argues that he poses little danger to the

community. He claims that “BOP considers [him] a low security risk by housing him

in a low security facility.” 14 He adds that he “actually qualifies for a ‘minimum’

security camp facility and would be located there but for BOP’s ‘management

variable,’” and he “has completed a drug education program [as] well as reentry

orientation programs to prepare to rejoin society.” 15

      Guzzardo also argues that the factors set forth in 18 U.S.C. § 3553(a) “weigh

in favor of granting his motion.” 16 He explains that he “does not . . . intend to imply

in any way that his conviction was not serious” and that “[h]e fully accepts the

seriousness of his offenses.” 17 However, he explains, “if ‘serious crimes’ were the bar

to granting compassionate relief, ‘almost no one would be eligible’ because ‘almost all

federal prisoners have committed serious crimes.’” 18 He adds that “[o]ther courts



13 Id.
14 R. Doc. No. 71, at 2.
15 Id. (citing BOP records attached to the motion).
16 Id. at 9.
17 Id.
18 Id. (quoting United States v. Somerville, 463 F. Supp. 3d 585, 602 (W.D. Pa. 2020))

(emphasis retained from opinion).

                                           3
     Case 2:14-cr-00058-LMA-MBN Document 81 Filed 02/02/21 Page 4 of 16




have granted compassionate release to prisoners who were convicted of far more

heinous crimes” than he was. 19

      While acknowledging that “the seriousness of [his] conviction needs to be taken

into account,” Guzzardo argues that because he has served the majority of his

sentence, 20 “reducing [his] sentence to ‘time served’ for compassionate release

purposes does not invalidate the seriousness of the offense of [sic] the sentence

imposed.” 21 He concludes that the “93 months incarceration is not a ‘slap on the

wrist’” and has accomplished the goals of deterring future criminal conduct, aiding

his rehabilitation, and protecting the public. 22

      The government’s opposition to Guzzardo’s motion initially concedes that

Guzzardo has “satisfied his burden” to “establish[] extraordinary and compelling

circumstances,” 23 but later argues that, while “[t]he government would normally

concede that a defendant having a medical condition that falls within one of the CDC

categories . . . has established an ‘extraordinary and compelling’ circumstance,” the

fact Guzzardo has already tested positive for COVID-19 and recovered24 undermines



19 Id. (citing as examples United States v. McCarthy, 453 F. Supp. 3d 520 (D. Conn.
2020) (defendant convicted of armed bank robbery released to a halfway house prior
to inpatient care 26 days before the end of his sentence); United States v. Vo Duong
Tran, No. 08-197, 2020 U.S. Dist. LEXIS 65414 (C.D. Cal. Apr. 10, 2020) (granting
emergency compassionate release motion of defendant convicted of conspiracy to
commit Hobbs Act robbery and possession of a machine gun)).
20 He asserts that, as of September 2020, he had already served more than 93 months

of his 106-month sentence. Id.
21 Id.
22 Id. at 10.
23 R. Doc. No. 74, at 12.
24 The parties agree that Guzzardo contracted COVID-19 at Coleman Low. R. Doc.

No. 71, at 2 (Guzzardo); R. Doc. No. 74, at 13 (the government). Guzzardo denies that

                                            4
     Case 2:14-cr-00058-LMA-MBN Document 81 Filed 02/02/21 Page 5 of 16




the presumption that his medical conditions place him at high risk of serious illness

or death. 25 The government proceeds to cite numerous cases where courts have

concluded that compassionate release is not warranted where a defendant has

recovered from COVID-19 and did not experience serious consequences.

       The government concludes that “although the defendant has an underlying

condition that falls within the CDC’s heighten [sic] risk guidelines, he in fact did not

suffer a severe case when he contracted COVID. The BOP appears to have monitored

his condition closely, further undermining” Guzzardo’s argument that he must be

released. 26

       The government’s initial opposition offered no argument that the § 3553(a)

factors or, indeed, any concern aside from the fact of Guzzardo’s prior infection and

recovery, weighed against the granting of his motion. In a reply, Guzzardo argued

that the Court should treat this failure to brief the issue as a concession that the

factors weigh in favor of a reduction. 27

       However, in a Court-ordered response, the government addressed these issues,

arguing that Guzzardo has not met his burden under § 3142(g) to demonstrate that




he tested negative before he was removed from isolation and contends that he may
still be positive, but acknowledges that he is asymptomatic. R. Doc. No. 71, at 2, 8.
25 R. Doc. No. 74, at 13 (emphasis added).
26 Id. at 14.
27 R. Doc. No. 75, at 5 (citing United States v. Reagan, 596 F.3d 251, 254–55 (5th Cir.

2010)).

                                            5
     Case 2:14-cr-00058-LMA-MBN Document 81 Filed 02/02/21 Page 6 of 16




he is not a danger to the community and that the § 3553(a) factors weigh against

release. 28

       The government argues that Guzzardo must still be considered a threat to the

community in large part because of the nature of his offense and his history as a drug

dealer. It explains that “as detailed in the factual basis and the PSR . . . Guzzardo

dealt hundred-dollar quantities of methamphetamine, often while in possession of a

firearm.” 29 It adds that its investigation of Guzzardo was cut short because “agents

had to intervene and arrest Guzzardo” when he started sending threatening text

messages to a confidential informant, including one that stated: “Well now its your

turn brother . . . remember what happen to a snitch.” 30 The government also notes

that, when Guzzardo was arrested, he was found with a loaded pistol “within easy

reach.” 31 It concludes that, while Guzzardo did not commit a “‘violent offense’ like

armed bank robbery, distributing methamphetamine while armed with a loaded 357

magnum, especially in the context of making threats to a [confidential informant], is

indicative of dangerousness.” 32




28 R. Doc. No. 77, at 2. The government actually argues that the Court must consider
a number of factors under § 3142(g). Id. This misunderstands the relevant law; the
relevant policy statement, discussed infra, calls for courts to find that “[t]he
defendant is not a danger to the safety of any other person or to the community, as
provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2), Policy Statement. But the
relevant factors are found in § 3553(a), not § 3142(g). The Court will not address this
argument further—though it notes that some of the arguments relating to factors
under that statute are relevant to its § 3553(a) analysis.
29 R. Doc. No. 77, at 2.
30 Id. at 2–3.
31 Id. at 3.
32 Id. at 3–4.



                                          6
     Case 2:14-cr-00058-LMA-MBN Document 81 Filed 02/02/21 Page 7 of 16




      The government next argues that, largely because of Guzzardo’s potential

dangerousness, “the § 3553(a) factors, which much [sic] be considered before the

Court grants a reduction . . . also disfavor a sentence reduction.” 33 “Distribution of

methamphetamine, while in possession of a firearm and in the context of making

threats” to an informant, the government reiterates, “is a serious offense.” 34

      The government concludes that “[t]he sentence that was imposed reflected the

seriousness of the offense and provided just punishment,” adding 35 that “[t]he Court

should not reduce it because of a hypothetical” risk of reinfection.

      Guzzardo filed a response to the government’s supplemental brief. 36          In

relevant part, 37 he attacks the government’s argument that his record suggests he is

a danger to the community. Relying on the government’s acknowledgment that he

was distributing “relatively low” quantities of methamphetamine, 38 Guzzardo points



33 Id. at 4.
34 Id.
35 Id. Oddly—and seemingly contrary to its own argument that Guzzardo’s sentence

appropriately reflects his conduct—the government also argues that, while Guzzardo
has completed much of his sentence, “he benefitted for [sic] a major break in the form
of the government foregoing a potential second 924(c) count that would have vastly
increased [his] mandatory sentence as the time of his conviction.” Id. The Court
takes this as an argument that, when considering the § 3553(a) factors, the Court
should contemplate not the sentence Guzzardo received, but a longer sentence he
could have received had the government pursued it—a sentence that the government
concedes could not have been imposed following the First Step Act. Id. at 2 n.1. The
Court will review the factual basis and the sentence Guzzardo received.
36 R. Doc. No. 78.
37 Guzzardo’s reply also attacks the government’s reliance on his history of substance

abuse and its argument that the Court should take into account the charges it might
have brought against him when considering whether the purpose of his sentence will
be thwarted by early release. Because the Court independently rejects both
arguments, it will not address Guzzardo’s response to them.
38 Id. at 2 (citing R. Doc. No. 77, at 3).



                                           7
     Case 2:14-cr-00058-LMA-MBN Document 81 Filed 02/02/21 Page 8 of 16




out that courts have released individuals convicted of distributing significantly larger

quantities of drugs. 39

       Guzzardo also argues that any concerns about his potential danger to the

community are negated by the fact that he will be placed on supervised release upon

release from prison. 40 He reiterates his argument that he is scheduled to be released

to a halfway house at some point in 2021 and concludes that releasing him now,

rather than in a few months, “could be the difference between life and death.” 41

       Finally, in the course of reviewing the parties’ submissions in support of and

opposition to this motion, the Court determined that it would be helpful to have a

clearer   picture   of    Guzzardo’s   disciplinary   record   (and   his   record    of

accomplishments). 42      United States Probation obtained a copy of Guzzardo’s

Summary Reentry Plan June 2020 Progress Report. The report indicates that

Guzzardo has completed a substantial number of educational courses during his

period of incarceration and has consistently maintained work assignments. 43 It also

indicates that, as of June 2020, he was “being recommended [for a] Residential

Reentry Center placement of 271-365 days.” 44 However, the report also indicates that

Guzzardo had received seven incident reports as of June 2020. 45          Notably, this



39  Id. (citing United States v. Delgado, 457 F. Supp. 3d 85, 87 (D. Conn. 2020)
(ordering compassionate release of defendant convicted of conspiracy to distribute
five kilograms or more of cocaine)).
40 Id. at 4.
41 Id. at 4–5.
42 See R. Doc. No. 79.
43 R. Doc. No. 80, at 1.
44 Id. at 3.
45 Id. at 2.



                                           8
     Case 2:14-cr-00058-LMA-MBN Document 81 Filed 02/02/21 Page 9 of 16




includes two acts of disruptive conduct in late 2019, 46 more than four years after his

initial imprisonment.

                                           II.

       Generally, a “court may not modify a term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582(c). That general rule has some exceptions, which, under

the First Step Act, may now be presented to the court upon a defendant’s motion.47

For such a motion to be properly before the court, the defendant must either exhaust

all administrative remedies, or thirty days must elapse “from the receipt of [a

compassionate release request] by the warden of the defendant’s facility, whichever

is earlier.” Id. § 3582(c)(1)(A).

       The court “may” grant such a motion if, “after considering the factors set forth

in [18 U.S.C. § 3553(a)] to the extent they are applicable,” it finds that “extraordinary

and compelling reasons warrant such a reduction.” Id. The court must also conclude,

however, that “such a reduction is consistent with applicable policy statements issued

by the Sentencing Commission.” Id.

       The most relevant policy statement is found in § 1B1.13 of the U.S. Sentencing

Guidelines Manual. The Application Notes to that policy statement, in turn, provide

four categories of extraordinary and compelling reasons: “(1) medical conditions, (2)

age, (3) family circumstances, and (4) ‘other reasons.’” United States v. Thompson,



46Id. at 8.
47The First Step Act provided defendants a mechanism to unilaterally move for a
sentence reduction; previously, the “Director of the Bureau of Prisons” needed to file
the motion. See First Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5193,
5239.

                                           9
    Case 2:14-cr-00058-LMA-MBN Document 81 Filed 02/02/21 Page 10 of 16




984 F.3d 431, 433 (5th Cir. 2021) (quoting U.S.S.G. § 1B1.13, Policy Statement, cmt.

n.1(A)–(D)) (alterations omitted).

      As noted above, the First Step Act provided a new avenue to request

compassionate release. Previously, only the Director of the BOP—not defendants on

their own—could move for compassionate release. The First Step Act changed that.

However, the Sentencing Commission’s policy statements have lagged behind.

Because these policy statements have not been amended since the enactment of the

First Step Act, portions of them now appear to squarely contradict 18 U.S.C.

§ 3582(c)(1)(A). For example, the policy statement referenced above begins with,

“[u]pon a motion by the Director of the Bureau of Prisons”—which implies that the

entire statement applies only to such motions (and not those filed by defendants).

U.S.S.G. § 1B1.13, Policy Statement; see also id. cmt. n.4 (“A reduction under this

policy statement may be granted only upon motion by the Director of the Bureau of

Prisons . . . .”); see also United States v. Perdigao, No. 07-103, 2020 WL 1672322, at

*2 (E.D. La. Apr. 2, 2020) (Fallon, J.) (noting the discrepancy). This raises a

significant question: whether courts, instead of the BOP exclusively, have discretion

to determine which reasons are sufficiently extraordinary and compelling to fall

under the policy statement’s catch-all, ‘other reasons’ category. See United States v.

Ruffin, 978 F.3d 1000, 1006–08 (6th Cir. 2020) (collecting cases and describing the

debate). Courts are split on the matter. See id.

      For its part, the Fifth Circuit has recognized that the policy statement,

notwithstanding this discrepancy, should still at least “inform[] [its] analysis.”



                                         10
     Case 2:14-cr-00058-LMA-MBN Document 81 Filed 02/02/21 Page 11 of 16




Thompson, 984 F.3d at 433. And as to whether courts (rather than exclusively the

BOP) have discretion to find ‘other reasons’ that are extraordinary and compelling—

even if those reasons are not expressly addressed by the policy statement’s guidance

on (1) medical conditions, (2) age, and (3) family circumstances—the Fifth Circuit has

“opt[ed] not to weigh in.” Id. at 433 n.4. 48

       This Court need not weigh in either. The government has conceded that

Guzzardo has established the existence of ‘extraordinary and compelling’

circumstances but for the fact he has already been infected with COVID-19. The

Court will accept that concession. However, even assuming that the government’s

position regarding his earlier infection is erroneous, the Court cannot find that

Guzzardo has established the prerequisites to compassionate release. That is because

he has not carried his burden to show that the applicable § 3553(a) factors justify his

release—regardless of whether the policy statement’s requirements apply.

                   A. Exhaustion of Administrative Remedies

       Section 3582, as mentioned above, allows a court to consider a defendant’s

compassionate-release motion only after the defendant exhausts administrative

remedies, or 30 days elapse after the defendant submits a compassionate-release

request to the warden. 18 U.S.C. § 3582(c)(1)(A); see United States v. Franco, 973




48 The parties’ briefing pre-dates the Fifth Circuit’s ruling in Thompson. For its part,
the government, in a footnote, argues that the policy statement remains binding as
to motions brought by individual defendants, but acknowledges that “not all district
courts have agreed with its position.” See R. Doc. No. 74, at 8 n.16.

                                            11
     Case 2:14-cr-00058-LMA-MBN Document 81 Filed 02/02/21 Page 12 of 16




F.3d 465, 467 (5th Cir. 2020) (holding that the statutory requirement is “not

jurisdictional but . . . is mandatory”) (emphasis in original).

      As stated, the parties agree that Guzzardo has satisfied the administrative

exhaustion requirement. 49 Accordingly, the Court may consider his motion. See 18

U.S.C. § 3582(c)(1)(A).

                     B. Extraordinary and Compelling Reasons

      Although the policy statements of the Sentencing Commission have not been

amended to reflect the statutory changes brought about by the First Step Act, the

policy statements are nevertheless instructive to the Court’s determination of

whether there are “extraordinary and compelling reasons” that warrant a reduction

of Guzzardo’s sentence. Thompson, 984 F.3d at 433. The Sentencing Commission’s

relevant policy statement provides, in pertinent part, that              extraordinary

circumstances exist when the defendant suffers from “a terminal illness (i.e., a serious

and advanced illness with an end of life trajectory)” or a “serious physical or medical

condition” that “substantially diminishes the ability of the defendant to provide self-

care within the environment of a correctional facility and from which he or she is not

expected to recover.” U.S.S.G. § 1B1.13, Policy Statement, cmt. n.1(A).

       While the government appears to initially concede that Guzzardo has satisfied

this requirement, the Court understands its argument to be that Guzzardo would

have established that ‘extraordinary and compelling reasons’ justify his release but




49See R. Doc. No. 74, at 8 (conceding that Guzzardo has satisfied the exhaustion
requirement).

                                           12
     Case 2:14-cr-00058-LMA-MBN Document 81 Filed 02/02/21 Page 13 of 16




for the fact of his prior infection with, and apparent recovery from, COVID-19. The

Court will treat this as a concession from the government that the implications of

Guzzardo’s prior COVID-19 infection are the only reason he may have failed to meet

his burden. 50

      The Court is unwilling to accept the government’s argument that Guzzardo’s

previous infection precludes compassionate release. As the government concedes, the

possibility of “re-contagion [with COVID-19] is still somewhat of an open question.”51

And Guzzardo has presented evidence of documented cases of re-infection, as well as

uncertain guidance from global public health organizations. 52

      The government also argues that Guzzardo’s recovery from COVID-19 means

that he is unlikely to experience serious symptoms if he is re-infected. It explains

that the notion that Guzzardo faces serious danger if re-infected “is hard to square

with the fact that he had COVID and did not in fact get badly sick.” 53 The argument

is unsupported by record evidence regarding re-infection; moreover, the Court does

not follow the government’s logic. An understanding of the relative likelihood of

serious symptoms from COVID-19 re-infection is well beyond the Court’s ken. Simply

put, the government is asking the Court to evaluate the risk of re-infection with



50 The Court acknowledges that the government might not have made this concession
had the motion been briefed after the Fifth Circuit’s ruling in Thompson. However,
the issue is not dispositive and Guzzardo’s motion was initially filed on November 5,
2020. Given the nature of Guzzardo’s motion and the conditions that brought it
about, the Court cannot in good conscience allow another round of briefing to further
delay this matter.
51 R. Doc. No. 74, at 13.
52 R. Doc. No. 78, at 1–2.
53 R. Doc. No. 74, at 13.



                                         13
    Case 2:14-cr-00058-LMA-MBN Document 81 Filed 02/02/21 Page 14 of 16




COVID-19—while acknowledging that the medical community has been unable to do

just that. The Court will not do so.

      The Court suspects the government may regret its decision to concede the

existence of extraordinary and compelling circumstances but for the narrow issue of

re-infection.   But it is not the Court’s role to litigate the government’s case.

Accordingly, because the government concedes this point, the Court assumes

arguendo that extraordinary and compelling reasons exist.

                          C. Section 3553(a) Factors

      While the Court cannot substitute its litigation strategy for that of the

government, it is equally unable to ignore a potential safety issue merely because the

government has not clearly articulated it. The Court is required to consider the

factors set forth in 18 U.S.C. § 3553(a). See 18 U.S.C. § 3582(c)(1)(A). One of those

factors is the “need for the sentence imposed . . . to protect the public from further

crimes of the defendant.” 18 U.S.C. § 3553(a)(2)(C). With that in mind, the Court

must conclude that a sentence reduction is inappropriate.

      Guzzardo argues that he poses no threat to the public. He claims this is

demonstrated by his lack of criminal record and the fact that he is scheduled to be

transitioned to a halfway house in the near future. And he notes that other courts

have granted compassionate release to defendants convicted of seemingly more

‘violent’ crimes than his own. As to the government’s point that the distribution of

illegal drugs is an inherently dangerous business, Guzzardo points out that he was




                                         14
    Case 2:14-cr-00058-LMA-MBN Document 81 Filed 02/02/21 Page 15 of 16




dealing small quantities—apparently an argument that this is less of a threat to the

public.

      The Court understands that Guzzardo has no record suggesting he is a

hardened criminal.      And it appreciates his efforts to better himself while

incarcerated—efforts that it hopes will serve him well when he is released in the near

future.

      But the Court ultimately must confront the conduct that led to Guzzardo’s

arrest—and his seeming willingness to resort to threats and violence to further his

illegal enterprise. Perhaps Guzzardo is right that, in the abstract, dealing relatively

small quantities of methamphetamine is less indicative of a propensity for or

willingness to commit violence than dealing large quantities of cocaine. Fair enough.

But Guzzardo’s crime does not exist in the abstract. He regularly possessed a firearm

while dealing illegal drugs. And he threatened an informant. This renders the

Court’s concerns far less speculative than Guzzardo makes them out to be.

      And while Guzzardo’s prison record is decent, it does include two ‘high severity’

disruptive conduct findings from late 2019—long after he was initially incarcerated.

This concerns the Court because it suggests that he may be incapable of controlling

his actions—leaving the Court to wonder what will happen when Guzzardo faces

adversity on release.

      Section 3553(a) requires the Court to consider, among other things, the

potential that releasing Guzzardo might endanger the public. And—try as it might—




                                          15
    Case 2:14-cr-00058-LMA-MBN Document 81 Filed 02/02/21 Page 16 of 16




the Court simply cannot look past Guzzardo’s firearm possession and, particularly,

the threats he made.

      Finally: The Court understands that this outcome is more than likely to

dishearten Mr. Guzzardo. That is understandable, but it is the Court’s hope that he

understands that this is not a reflection of the futility of his efforts to better himself

while incarcerated. Rather, this decision is the outcome of his illegal, threatening

conduct.

                                           III.

      After reviewing the § 3553(a) factors and considering the applicable policy

statement by the Sentencing Commission, the Court finds that compassionate release

is inappropriate. Accordingly,

      IT IS ORDERED that Guzzardo’s motion to reduce his sentence pursuant to

18 U.S.C. § 3582(c)(1)(A) is DENIED.


      New Orleans, Louisiana, February 2, 2021.


                                         _______________________________________
                                                 LANCE M. AFRICK
                                         UNITED STATES DISTRICT JUDGE




                                           16
